Citation Nr: 0201876	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Paul Smelkinson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 2000 decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which denied service connection for bilateral hearing 
loss.  In December 2001, the veteran and his brother 
testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran's credible evidentiary assertions establish 
that he was exposed to acoustic trauma in service and 
experienced concomitant bilateral hearing loss.

2.  His currently-diagnosed bilateral sensorineural hearing 
loss is consistent with exposure to acoustic trauma during 
service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

At the outset, the Board notes that the veteran's service 
medical and administrative personnel records are not 
available.  In response to the RO's repeated attempts to 
obtain these records, the National Personnel Records Center 
explained that they may have been destroyed in a fire that 
occurred at the facility in 1973.  The Board recognizes the 
importance of supplying reasons and bases for a decision when 
an appellant's records have been lost.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

In December 1998, the veteran submitted a claim of service 
connection for bilateral hearing loss.  In support of his 
claim, he indicated that during service, he had hearing loss 
and ear pain on several occasions, usually following gunnery 
practice.  He also indicated that following his separation 
from service, during 1957 to 1960, he was treated by two now-
deceased physicians at Johns Hopkins Hospital who advised him 
that his hearing loss was likely related to his military 
service.  

The RO thereafter obtained private clinical records, dated 
from June 1994 to October 1996, showing that the veteran was 
treated during this period for bilateral hearing loss.  
Included in these records was an uninterpreted audiometric 
examination report, as well as a treatment record showing a 
diagnosis of symmetric, bilateral, moderate sensorineural 
hearing loss.  

In support of his claim, the veteran also submitted an April 
1999 private diagnostic hearing evaluation report.  On 
examination, he reported a long history of hearing loss, as 
well as a history of noise exposure during service on the 
firing range.  Audiometric testing showed left ear pure tone 
thresholds of 20, 35, 50, 65, and 75 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  Right ear pure 
tone thresholds were 20, 30, 45, 55, and 70 decibels at the 
same tested frequencies, respectively.  Speech discrimination 
was 72 and 80 percent correct on the left and right, 
respectively.  The audiologist determined that the veteran 
had a bilateral mild sloping to moderate/severe mid- and high 
frequency sensorineural hearing loss.  

At his December 2001 hearing, the veteran testified that he 
noticed pain, ringing in his ears and hearing loss in service 
following gunnery practice.  He stated that he sought 
treatment for the symptoms during service, but was only given 
aspirin.  He testified that, following service, his symptoms 
continued, but he did not seek treatment immediately as he 
was busy running his father's business and taking care of 
younger siblings.  He stated that he first sought treatment 
for his hearing in 1957 at Johns Hopkins Hospital; he 
reported that he was advised that his hearing loss could not 
be treated.  He stated that he wore hearing aids for the past 
two years, and emphasized that he had no post-service noise 
exposure, as he had worked in sales post service.  His 
brother testified that he recalled clearly that the veteran 
had no problem with his hearing prior to service, but after 
service, it was apparent that he had a hearing problem.  He 
stated that he often had to repeat things to his brother and 
noted that his wife also frequently complained about his 
hearing.  It was reported that a physician at Johns Hopkins 
indicated to them that the veteran's medical records from the 
1950s were unavailable.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including an organic disease of 
the nervous system, sensorineural hearing loss) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2001) which provides that impaired hearing 
will be considered to be a disability only if at least one of 
the thresholds for the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are greater than 25 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See also Hensley v. Brown, 5 
Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran contends that he developed 
bilateral hearing loss during military service as a result of 
his in-service exposure to acoustic trauma.  Unfortunately, 
his service medical records are unavailable, as are records 
of treatment he received in the 1950s for hearing loss.  
Nonetheless, the veteran has provided very credible testimony 
regarding his in-service exposure to acoustic trauma, and 
concomitant bilateral hearing loss.  Moreover, his brother 
has provided equally credible testimony which corroborates 
the veteran's testimony regarding his post-service hearing 
loss, as well as the fact that the veteran received treatment 
for hearing loss shortly after his separation from service.  

The Board notes that the record contains clear medical 
evidence of a current bilateral hearing disability.  While 
there is no medical evidence of record of bilateral hearing 
loss for many years after service, the veteran has described 
symptoms of defective hearing as early as his service 
separation, thus providing credible evidence of continuity of 
symptomatology.  See Dean v. Brown, 8 Vet. App. 449 (1995) (a 
veteran is competent to testify as to symptoms he experienced 
in service).  Moreover, his brother has provided credible 
testimony corroborating the continuous history of post-
service bilateral hearing loss.  

As the veteran's current bilateral hearing disability is 
clearly consistent with his reported in-service noise 
exposure, because he had no post-service noise exposure, and 
since there is no evidence of record to show that his hearing 
loss is attributable to any other cause, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence in this case.  Thus, the veteran must 
prevail in his claim of service connection for bilateral 
hearing loss.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

